Citation Nr: 0120349	
Decision Date: 08/08/01    Archive Date: 08/14/01

DOCKET NO.  98-14 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

The propriety of the initial 20 percent evaluation assigned 
for the veteran's residuals of a cervical spine injury with 
arthritis and numbness of both hands.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. W. Engle, Counsel



INTRODUCTION

The veteran served on active duty from August 1968 to July 
1970.

This matter returns to the Board of Veterans' Appeals (Board) 
following remand from the United States Court of Appeals for 
Veterans Claims (Court) in November 2000.  The appeal 
originates from a decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Newark, New Jersey.  In 
April 1998 the RO implemented the Board's October 1997 
decision which granted service connection for residuals of a 
cervical spine injury with arthritis and numbness of both 
hands.  The RO assigned a 20 percent disability evaluation 
effective from June 2, 1993.  The veteran submitted a notice 
of disagreement in May 1998 and the RO issued a statement of 
the case in June 1998.  In August 1998, the veteran perfected 
his appeal to the Board.  In June 1999, the RO issued a 
supplemental statement of the case that included 
consideration of findings noted on VA examination in November 
1998.

In May 2000, the Board denied the veteran's claim for an 
increased initial rating for his residuals of a cervical 
spine injury with arthritis and numbness of both hands and he 
appealed that decision to the Court.  On November 9, 2000, 
Counsel for the Secretary and Counsel for the appellant filed 
a Joint Motion for Remand and to Stay Further Proceedings 
(Joint Motion).  On November 21, 2000, the Court issued an 
Order that granted the Joint Motion, vacated the Board's May 
2000 decision, and remanded the case to the Board for further 
proceedings consistent with the Joint Motion.

In January 2001, subsequent to the Court's remand, the Board 
received information that the individual who represented the 
veteran before the Court would not be representing him in 
proceedings before the Department.  The veteran's current 
representative is The American Legion.



REMAND

In the November 2000 Joint Motion, the parties indicated that 
the Board did not provide an adequate discussion with regard 
to the basis for the conclusion that the veteran's overall 
disability had not been more disabling than 20 percent under 
Diagnostic Code (DC) 5293 since the effective date of the 
grant of service connection.  The parties further noted that 
the Board failed to discuss the overall disability 
attributable to the veteran's residuals of a cervical spine 
injury with arthritis and numbness of both hands taking 
relevant factors involving functional impairment into 
consideration.  38 C.F.R. §§ 4.40, 4.45; Deluca v. Brown, 8 
Vet. App. 202 (1995).  In addition, it was noted that 
although the veteran experiences neurological symptomatology 
such as numbness of the hand, slightly decreased sensation 
and grip strength in the left hand and muscle spasm in the 
left paravertebral region, and also that arthritis was 
included as part of the original grant of service connection, 
there was no discussion by the Board addressing whether 
separate ratings were warranted for the neurological 
symptomatology and the arthritis, pursuant to Esteban v. 
Brown, 6 Vet. App. 259, 261 (1994) (permitting separate 
evaluations for separate problems arising from the same 
injury if they do not constitute the same disability or same 
manifestation under 38 C.F.R. § 4.14). The parties agreed 
that remand was required to address the above-identified 
matters.

Significantly, the Board notes that, contemporaneous with the 
filing of the Joint Motion and prior to the execution of the 
Order granting it, there was a significant change in the law.  
On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
superceded the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA could not assist in the development of a claim 
that was not well grounded.  This change in the law is now 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000); see also Holliday v. Principi, No. 99-1788 (U.S. Vet. 
App. Feb. 22, 2001).  

In view of the changes in the law brought about by the 
Veterans Claims Assistance Act of 2000, VA must ensure 
compliance with the notice and duty to assist provisions 
contained in the new law.  Id.  This should include 
consideration of whether any additional notification or 
development action is required under the Act.  VA is required 
to notify the claimant of the evidence necessary to complete 
the application for the benefit sought, as well as of its 
efforts to procure relevant evidence.  Moreover, required 
development action may include requesting information as 
described in 38 U.S.C.A. § 5106, as well as the 
accomplishment of a medical examination (or, obtaining a 
medical opinion) when such evidence may aid in substantiating 
entitlement to the benefits sought.  A claim may be decided 
without providing such assistance only when no reasonable 
possibility exists that such assistance will aid in the 
establishment of entitlement, or the record includes medical 
evidence sufficient to adjudicate the claim.  Id.  

The Board notes that the RO has not yet considered the 
veteran's claim for an increase in the initial rating for 
residuals of a cervical spine injury with arthritis and 
numbness of both hands in the context of the new law, nor has 
the veteran had an opportunity to prosecute his claim in that 
context.  A remand will ensure due process of law, and avoid 
the possibility of prejudice.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 
(1992).  Furthermore, in light of the directives of the Joint 
Motion, the duties imposed under the Act, and the evidence 
currently of record, the Board finds that additional 
development is necessary.  

The RO should arrange for the veteran to undergo neurological 
and orthopedic examinations to obtain findings and opinions 
that will enable the Board to properly assess the current 
severity of his service-connected back disability and to 
address those matters raised in the Joint Motion.  
Specifically, medical findings as to the extent to which the 
veteran may experience additional functional loss in his 
cervical spine due to pain and other factors with repeated 
use and/or during are necessary.  In this regard, the Board 
points out that the provisions of 38 C.F.R. §§ 4.40, 4.45 and 
the holding in the DeLuca decision, cited to above, 
essentially direct that in evaluating a musculoskeletal 
disability rated on the basis of limitation of motion, VA 
should consider, in addition to the applicable rating 
criteria, the extent of functional loss due to pain, 
weakness, fatigability, and incoordination, to include with 
repeated use and/or during flare-ups.  Furthermore, inasmuch 
as the veteran's service-connected residuals of cervical 
spine injury encompass both arthritis and numbness of both 
hands, medical opinion is needed to address whether the 
symptoms attributable to the veteran's arthritis and the 
neurological symptoms are sufficiently distinguishable as to 
represent manifestations of two separate and distinct enties 
arising out of the same in-service injury, consistent with 
the Esteban decision, cited to above.  

The appellant is hereby advised that failure to report to any 
scheduled VA examination, without good cause, may well result 
in a denial of the claim.  See 38 C.F.R. § 3.655 (2000).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  Id.  If the appellant fails to 
report to any scheduled examination, the RO should obtain and 
associate with the record any notice(s) of the examination(s) 
sent to the appellant.  

Prior to having the veteran undergo further medical 
evaluation, the RO should undertake all necessary action to 
obtain and associate with the record all outstanding 
pertinent medical records, to particularly include any from 
VA medical facilities or those held by any other governmental 
entity.  The Board emphasizes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).

The RO should also obtain outstanding pertinent medical 
records from any other source(s) or facilitie(s) identified 
by the veteran, as well as undertake any other indicated 
development and/or notification action.  In adjudicating the 
claim on appeal, the RO must consider whether "staged 
rating" is appropriate, pursuant to the decision in 
Fenderson v. Brown, 12 Vet. App. 119 (1999).  In that case, 
the Court noted an important distinction between an appeal 
involving the veteran's disagreement with the initial rating 
assigned at the time a disability is service connected and a 
claim for increased rating, and held that where the question 
for consideration is propriety of the initial evaluation 
assigned, evaluation of the medical evidence since the grant 
of service connection and consideration of the 
appropriateness of "staged rating" is required.  12 Vet. 
App. at 126.

Accordingly, this matter is hereby REMANDED to the RO for the 
following actions:

1.  The RO should undertake all necessary 
development to obtain and associate with 
the record all outstanding pertinent 
medical records from any VA facility(ies) 
at which the veteran has received 
treatment.  If any requested records are 
not available, or the search for any such 
records otherwise yields negative results, 
that fact should be noted in the claims 
file, and he and his representative should 
be so notified.  The veteran is also free 
to submit any pertinent medical or other 
records in his possession, and the RO 
should afford him the opportunity to do so 
before arranging for him to undergo 
examination.

2.  After all available records received 
pursuant to the above-requested 
development have been associated with the 
claims file, the RO should arrange for the 
veteran to undergo appropriate VA 
orthopedic and neurological examinations 
to obtain an assessment as to the full 
nature and severity of his service-
connected residuals of the cervical spine 
injury with arthritis and numbness of both 
hands.  The entire claims file, to include 
a complete copy of this REMAND, must be 
made available to and be reviewed by each 
physician designated to examine the 
appellant.  All appropriate tests and 
studies, to include X-rays and range of 
motion studies (the latter expressed in 
degrees, with normal ranges provided for 
comparison purposes) should be 
accomplished.  Moreover, all clinical 
findings should be reported in a manner so 
that pertinent rating criteria may be 
applied.  The reports of examination 
should be comprehensive and include a 
detailed account of all manifestations of 
the service-connected residuals of the 
cervical spine injury with arthritis and 
numbness of both hands, including 
limitation of range of motion of the 
cervical spine.  

The orthopedic examiner should 
specifically indicate whether, during the 
examination, there is objective evidence 
of pain on motion, weakness, excess 
fatigability, and/or incoordination 
associated with the cervical spine.  In 
addition, the physician should indicate 
whether, and to what extent, the veteran 
experiences likely functional loss due to 
pain and/or any of the other symptoms 
noted above during flare-ups and/or with 
repeated use.  To the extent possible, the 
examiner should express such functional 
loss in terms of additional degrees of 
limited motion.  The examiner should 
specifically comment on the presence of 
arthritis in the cervical spine and 
provide an opinion (after neurological 
examination, if necessary), as to whether 
the veteran's arthritis of the cervical 
spine is, as least as likely as not, the 
primary pathology responsible for the 
veteran's symptomatology.

The neurological examiner should provide 
an assessment of the severity of the 
overall cervical spine disability, taking 
the veteran's reports of neck pain, 
numbness of the hands, decreased grip 
strength and reduced sensation in the left 
hand into consideration.  In doing so, the 
examiner should identify any current disc 
symptomatology, to include symptoms 
compatible with sciatic neuropathy, 
characteristic pain and demonstrable 
muscle spasm, absent ankle jerk or other 
neurological findings appropriate to the 
site of the diseased disc(s).  The 
examiner should also offer an opinion as 
to whether it is as least likely as not 
that the veteran's symptoms attributable 
to arthritis and the neurological symptoms 
are sufficiently distinguishable so as to 
constitute manifestations of separate and 
distinct disability arising from the same 
in-service cervical injury.  If separate 
and distinct disabilities arising from the 
same in-service injury are identified, the 
examiner should provide an estimate of the 
percentage of overall disability 
attributable to each disability.  

Each examiner must set forth all 
examination findings, along with the 
complete rationale for each opinion 
expressed and conclusion reached (with 
citation to evidence of record and/or 
medical authority, as appropriate) in a 
typewritten report.

3.  If the veteran fails to report to any 
scheduled examination(s), the RO should 
obtain and associate with the record any 
notice(s) of the examination(s) sent to 
the appellant.  

4.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

5.  The RO must also review the claims 
folder and ensure that all notification 
and development required by the Veterans 
Claims Assistance Act of 2000 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
satisfied.  

6.  After completion of the foregoing 
requested development, and any other 
indicated development and/or notification 
action deemed warranted by the record, 
the RO should re-adjudicate the claim for 
an increase in the initial 20 percent 
rating for the residuals of the cervical 
spine injury with arthritis and numbness 
of both hands in light of all pertinent 
evidence and legal authority, to 
specifically include that cited to 
herein.  If the veteran fails to report 
for any scheduled examination(s), the RO 
should apply the provisions of 38 C.F.R. 
§ 3.655, as appropriate.  Otherwise, in 
adjudicating the claim, the RO should 
consider, pertinent to the above-cited 
authority, the extent of functional loss 
due to pain and other factors, to include 
with repeated use and/or during flare-
ups; whether the veteran's neurological 
symptoms and arthritis may be rated as 
separate disabilities arising out of the 
same in-service injury, so as to warrant 
separate disability evaluations; and 
whether "staged rating" since the grant 
of service connection for the veteran's 
disability is appropriate.  The RO must 
provide adequate reasons and bases for 
its determinations, citing to all 
governing legal authority and precedent, 
and addressing all issues and concerns 
that were noted in the REMAND.

7.  Unless the benefits sought on appeal 
are granted to the veteran's 
satisfaction, the veteran and his 
representative must be furnished a 
supplemental statement of the case and 
given an opportunity to submit written or 
other argument in response thereto before 
his claims file is returned to the 
Board for further appellate 
consideration.  

The purpose of this REMAND is to comply with the Court's 
Order, to afford due process, and to accomplish additional 
development and adjudication; it is not the Board's intent to 
imply whether the benefits requested should be granted or 
denied.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence and/or 
argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


